Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-6, 10, and 16-20, drawn to a process of preparing an opaque composition in the reply filed on 1/5/22 is acknowledged.
Claims 7-9 and 11-15 are withdrawn as being drawn to a nonelected invention.
Claims 1-6, 10, and 16-20 are under consideration.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 9/30/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The abstract of the disclosure is objected to because the abstract length is less and 50 words and includes an implied phrase.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 begins with “ProcessThe process” in line 1. In addition, as b) and c) are previously recited in claim 1, it is suggested to reword using the following format, “…wherein the temperature of process step b) is 70°C to 90 °C, and the temperature of process step c) is…”, or similar.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Specifically, claim 10 recites a "…cooling to a temperature in a range from 5°C to 55°C, preferably 10°C to 50°C…”.  A preferred embodiment may be set forth in another dependent claim; when stated in a single claim, preferences lead to confusion over the intended scope of the claim.  Since it is not clear whether the claimed preferred embodiment is a claim limitation, the metes and bounds of the claim cannot be determined and the claim is indefinite. For the purpose of examination, it will be understood that the preferred embodiments are optional.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 10, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al.  (JP 2003/0055165A; cited in IDS, full translation provided herein).
Shimada et al. teach an opacifier for use in shampoos and shower gels and method of making, wherein the opacifier composition comprises (A) a fatty acid glycol ester, (B) a surfactant and (C) water (e.g. abstract). 
Regarding Claims 1-3, 16, and 19, Shimada et al. teach a process comprising the steps of: 
a) providing a starting composition comprising 
A) 10% by weight of polyoxyethylene sodium lauryl ether sulfate (at least one surfactant, anionic);   
B) 5% by weight of laureth-7 (at least one emulsifier, ethoxylated fatty alcohol);
C) 18% weight ethylene glycol distearate, and
D) 66.5% by weight water (e.g. Example 2), 
b) stirring the starting composition at a temperature of 75-80 °C, and 
c) cooling to room temperature to obtain the opaque composition.
Regarding Claims 6 and 10, Shimada et al. further teach a step of d) blending the opaque composition with further components at room temperature (i.e. between 5°C to 40°C) to obtain an opaque formulation (e.g. pg 4 shampoo formulation). Shimada et al. teach that the starting composition is mixed with a shampoo formulation comprising 73% water. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 4, 5, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (JP 2003/0055165A) in view of Hloucha et al. (US 2018/0110718).
Regarding Claims 1-3, 6, 10, 16, and 19, the teachings of Shimada et al. are described supra. Shimada et al. are silent as to the pH of the composition, or the cooling rate of the process steps, and do not teach that surfactant A) includes an amphoacetate or sulfosuccinate.  These deficiencies are made up for by the teachings of Hloucha et al. 
Hloucha et al. teach oil-in-water emulsions for cosmetics and low-viscosity O/W emulsions with very small-sized oil droplets, and a method for the preparation thereof (e.g. abstract). Hloucha et al. teach that the emulsions comprise surfactants including mono sulfosuccinates and/or amphoacetates (e.g. paragraphs 0116-0118). Hloucha et al. teach that the pH of the composition is 3-7, and exemplify 4.0 (e.g. paragraph 0067; Table 1). Hloucha et al. teach a method of making comprising a) providing a starting composition; b) stirring the starting composition at a temperature of 60-90 °C; and c) cooling to room temperature to obtain the opaque composition (e.g. paragraphs 0089-0097; Examples). Hloucha et al. teach that the cooling rate is 0.5-2.5 °C per minute (e.g. paragraph 0097). Hloucha et al. teach that the composition may be diluted with water (e.g. paragraphs 0013, 0014, 0101
Regarding Claims 4, 5, 17, 18, and 20, it would have been obvious to one of ordinary skill in the art at the time of filing to select the pH, cooling rate, and additional surfactants of Hloucha et al. for use in the composition and methods of Shimada et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 10, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 10, 16-18, and 20 of copending Application No. 16/993,428 (reference application).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and copending claims require,
process comprising the steps of: 
a) providing a starting composition comprising 
A) least one surfactant,   
C) ethylene glycol distearate, and

b) stirring the starting composition at a temperature of 60-100°C, and 
c) cooling to 5-55 °C to obtain the opaque composition.
Application ‘428 does not recite one or more surfactants.  This is made up for by the teachings of Shimada et al. (JP 2003/0055165A). 
Shimada et al. teach an opacifier for use in shampoos and shower gels and method of making, wherein the opacifier composition comprises (A) a fatty acid glycol ester, (B) a surfactant and (C) water (e.g. abstract). Shimada et al. teach a starting composition comprising 
A) 10% by weight of polyoxyethylene sodium lauryl ether sulfate (at least one surfactant, anionic);   
B) 5% by weight of laureth-7 (at least one emulsifier, ethoxylated fatty alcohol);
C) 18% weight ethylene glycol distearate, and
D) 66.5% by weight water (e.g. Example 2).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select emulsifier of Shimada et al. for use in the composition and methods of ‘428.  It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as emulsion opacifiers for cosmetic use. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619